Citation Nr: 0603438	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2001 RO decision that denied service connection for 
defective hearing in the right ear.  The veteran filed a 
notice of disagreement with this decision in July 2001.  The 
RO issued a statement of the case in July 2002.  Thereafter, 
the veteran timely perfected his appeal in September 2002.

In October 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

In February 2004, the Board remanded the veteran's claim for 
additional evidentiary development, and to ensure compliance 
with the VA's duties to notify and assist.

The Board notes that its February 2004 remand referred to the 
RO the issue of entitlement to service connection for 
defective hearing in the left ear, on the basis that the 
preexisting left ear hearing loss, apparently assigned an H2 
profile on induction, was aggravated by the veteran's 
military service, where apparently it was assigned an H3 
profile at the separation examination.  It does not appear 
that the RO has yet addressed this issue.  Accordingly, it is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's current defective hearing in the right ear 
began many years after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

Defective hearing in the right ear was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

The veteran is seeking entitlement to service connection for 
defective hearing in the right ear.  He attributes this 
condition to his inservice exposure to acoustic trauma from 
firefights and riding in helicopters.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2005).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A review of his report of separation, Form DD 214, revealed 
that he served in the Army from December 1967 to December 
1969, including service in the Republic of Vietnam.  His 
inservice specialty was listed as a medical specialist.  It 
also noted he had been awarded, in part, a Combat Medical 
Badge.  

The veteran's pre-induction examination was conducted in 
October 1966.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
5
LEFT
65
65
70
-
80

The veteran subsequently underwent an ear consultation in 
August 1967.  The report noted the veteran's history of 
meningitis at a young age, which was thought to be the cause 
of his left ear hearing loss.  On the audiological evaluation 
in August 1967, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
-
10
LEFT
90
85
85
-
90

The report concluded that the veteran was fit for duty and 
was assigned a hearing profile of H2.  

A statement from the veteran's private physician, dated in 
August 1967, noted a diagnosis of conductive deafness in the 
left ear.  The report also noted that the veteran underwent a 
Stapes Mobilization of the left ear in February 1965.  

The veteran's induction examination was conducted in December 
1967.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
75
65
65
-
60

The report listed a diagnosis of defective hearing, not 
considered disabling.  

An inservice treatment report, dated in July 1968, indicated 
that a Congressional inquiry was made concerning the 
veteran's fitness for duty in Republic of Vietnam from an ENT 
standpoint.  The report noted the veteran's history of left 
ear hearing loss since an episode of childhood pneumonia and 
meningitis.  The report noted that the veteran was found to 
have a severe hearing loss in the left ear, and was given an 
H2 profile for the same, upon his induction into the service.  
Physical examination of the ears was normal.  An audiogram 
revealed findings of deafness in the left ear, primarily 
sensorineural in type.  It also noted that his right ear was 
normal.  The report concluded that the veteran was fit for 
duty in Republic of Vietnam.  It noted that the veteran's 
right ear was normal at the time of induction into the 
service, and that his present hearing was "essentially 
unchanged" from that found on induction physical.

In November 1969, the veteran underwent his discharge 
examination.  On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
-
20
LEFT
70
90
100
-
90


In June 1970, the veteran filed a claim seeking service 
connection for left ear hearing loss.  In September 1970, a 
VA physical examination was conducted.  The report concluded 
with a diagnosis of hearing loss, left ear.  VA audiological 
examination, performed in October 1970, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
40
LEFT
NR/110
NR/110
NR/110
NR/110
NR/110

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

In January 2001, the veteran filed his present claim seeking 
service connection for defective hearing in the right ear.  
In support of his claim, the RO obtained private and VA 
medical treatment records identified by the veteran.

A treatment report, dated in November 2000, noted the 
veteran's complaints of right ear hearing difficulty.  The 
reported noted that he worked in textiles.

A VA audiological evaluation, dated in December 2000, noted 
the veteran's history of a gradual decrease in hearing in the 
right ear over the past few years.  The report concluded with 
a diagnosis of mild sloping to moderate sensorineural hearing 
loss in the right ear, and profound sensorineural hearing 
loss in the left ear.  Speech discrimination was excellent in 
the right ear.

A VA treatment report, dated in January 2001, noted the 
veteran's history of a non-hearing left ear since he had 
meningitis as an infant.  The report also noted high 
frequency hearing loss of the left ear from noise exposure in 
the military.  

A private audiologist's report, dated in May 2001, compared 
audiological test results from October 1996, May 2000 and May 
2001, and noted the veteran's hearing acuity to be 
significantly below normal.  

In October 2003, a videoconference hearing was held before 
the Board.  At the hearing, the veteran testified that his 
inservice duties as a medical specialist exposed him to 
significant levels of acoustical trauma from multiple 
firefights and helicopter rides.  He alleges that his 
defective hearing in the right ear was incurred as a result.  
He denied any tinnitus in the right ear.  

A private audiologist's report, dated in May 2004, which 
compared audiological test results from October 1996, May 
2003 and May 2004, revealed the veteran's hearing acuity to 
be significantly below normal.  It also noted, in comparing 
the prior test results, that there has been no significant 
change found for either ear.  

In January 1995, a VA audiological examination was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder pursuant to this VA examination.  The report 
noted the veteran's complaints of bilateral hearing loss, 
worse on the left.  The veteran indicated that he first 
notice hearing loss in his right ear in 1968 or 1969, while 
serving in Viet Nam.  He reported inservice noise exposure 
from combat fire and helicopters.  Following his discharge 
from the service, he reported working in a warehouse for 38 
years, using earmuffs during occasional operation of 
forklifts.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
50
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.  
The report concluded with a diagnosis of bilateral, 
sensorineural hearing loss.  The VA examiner opined that the 
veteran's current hearing loss was not attributable to his 
military noise exposure.  In making this determination, the 
VA examiner noted that the veteran's hearing was documented 
to be within normal limits throughout his military career.

The Board has no doubt that on occasion the veteran was 
exposed to loud noise while in the service.  Nevertheless, 
the Board concludes, based on a review of the entire record, 
that the veteran's current defective hearing in the right ear 
began many years after service and was not caused by any 
incident of service.  

As noted above, the veteran served on active duty from 
December 1967 to December 1969.  His service medical records 
fail to document any treatment or complaints for his right 
ear hearing loss.  Moreover, the first evidence of any kind 
noting complaints of right ear hearing loss was over three 
decades later.  Such facts clearly provide negative evidence 
against this claim.    

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Although 
section 1154(b) relaxes the evidentiary burden for a combat 
veteran, it is important to note to what section 1154(b) 
pertains.  "Section 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required." 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The Court 
succinctly stated this holding: "Section 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

The Board finds that the evidence in the present case shows 
that there is no nexus between the current defective hearing 
in the right ear and any incident in service.  In making this 
determination, the Board finds the January 2005 VA 
audiological examination to be most persuasive in this 
matter.  The Board finds the VA examiner's review of the 
claims folder to be significant.  Moreover, the underlying 
basis for the opinion, a lack of any objective findings of 
hearing loss until many years after service, is supported by 
the evidence of record.  

In reaching its conclusion herein, the Board notes that a 
treatment report, dated in January 2001, may contain a 
contrary opinion linking the veteran's high frequency hearing 
loss to his inservice noise exposure.  The Board notes, 
however, that this examination report specifically uses the 
abbreviation for a left ear hearing loss.  As to the right 
ear, it was noted that the hearing loss was merely compatible 
with noise exposure, not that it was caused by it, or 
specifically to noise exposure in service.  Moreover, it does 
not appear that this opinion was anything more than the 
physician writing down the veteran's own theory of causation 
in this matter.  As noted above, the veteran's service 
medical records are silent as to any complaints or diagnoses 
of right ear hearing loss during service.  In addition, there 
is a lack of any treatment for right ear hearing loss for 
over thirty years following the veteran's discharge from the 
service.  

During the hearing held in October 2003, the veteran 
expressed his own opinion that his current defective hearing 
in the right ear was related to noise exposure during 
service.  With regard to the veteran's contentions, the 
United States Court of Appeals for Veterans' Claims (Court) 
has made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Simply stated, the veteran does not have the medical 
expertise to diagnose himself with defective hearing in the 
right ear and then associate this condition with his active 
duty service.     
 
For the foregoing reasons, the Board concludes that defective 
hearing loss in the right ear was not incurred in or 
aggravated by active military service.  As the preponderance 
of the evidence is against the claim for service connection 
for defective hearing in the right ear, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The April 2001, August 2001 and May 2004 letters from the RO, 
the June 2001 RO decision, the July 2002 statement of the 
case (SOC), the August 2005 supplemental SOCs, and the 
Board's prior remand in February 2004, advised the veteran 
what information and evidence was needed to substantiate his 
claim herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, and 
clearly implied the veteran should submit any relevant 
evidence in his possession.  (The August 2005 supplemental 
statement of the case also contained the regulatory 
provisions that set out VA's notice requirements.)  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify prior to the last adjudication in the August 
2005 supplemental statement of the case.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination in connection with this claim.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  




ORDER

Service connection for defective hearing in the right ear is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


